Hon. Lloyd A. Wicks,   Jr.   Opinion MO. V-1331
County Attorney
Crosby county                Re: Authority of the com-
Crosbyton, Texas                 mFssionersf couPt to
                                 call a apeclel election
                                 on levying a .special
                                 tax fop the upkeep of
Dear Sir:                        public cemeteries.,
          You have requested an opinion on the authority
of the commisslont3rs~court to call an electlon on levy-
ine a sDeoia1 tax for the maintenance and UDkeeD of Dub-
lit c&terl8s   in view of House Bill 185, Acts~j2nd ieg-
lslature, R.S. 1951, oh. 271, p. 437 (Art. 23511, V.C.S.),
which provides:
          "CommLssloners Courts of the counties
     of this State are hereby authoPFzed to spend
     moneys in the general fund POP the purpose
     of maintenance and upkeep of public cemeter-
     ies in their PespectFve COUntFeS."
          Your letter states that Crosby County is now
levying the county general tax at the maximum ret8 al-
lowed by Section 9, Article VIII, COnstitutiOn of Texas.
          The decisions of the T8XaS courts have repeat-
edly held that the commisslone~s~ court is a court of
limited jurisdiction and has only such powers 8s ape
conferred upon it, eith8P by express terms OP by neces-
sary ImplFcatFon, by the Constitution and statutes of
this State. Childress County v. State, 127 Tex. 343,
92 S.W.2d 1011 (1936); Von Rosenberg v. Lovett, 173 S.W.
508 (Tex. CFv. App. 1915, err-or ref )*
280 S.W. 289 Tex. Civ. App. 1925);'Ai.t
11 Tex. JUP. A32, Countles, Sec. 95.
          Although Rouse Bill 185 authorizes the main-
tenance and upkeep of public cemeteries, It contains no
provision authorizing a levy of special tax therefor.
While the Legislature might have made the authority of
the commissioners' court to spend moneys in the general
Eon. Lloyd A. Wicks, Jr., page 2   (v-1331)


fund for this purpose condFtiona1 upon a favorable vote
of the taxpaying voters of the county, it could not have
authorized the leving of a special tax In addition to
the taxes permitted und8P Section 9 of Article VIII of
the Constitution. In this instance, the Legislature has
not PeqUiP8d a vote of the taXpayePS as a pPeP8quisite
to the expenditure of moneys for the maintenance and up-
k88p of public cemeteries and has specifically provided
that these expenses are to be paid out of the general
fund of the county.
          You are therefore advised that the commission-
ers' court 1s not authorized to call an election for the
purpose of levying a special tax for th8 maintenance and
upkeep of public cemeteries.


          The commissioners' court does not have
     authority to call an election to levy a Spe-
     cialtax for maintenance and upkeep of public
     oemeteries. Only the general fund of the
     county may b8 used for such purposes. R. D.
     185, Acts 52nd Leg., R.S. 1951, ch. 271, p.
     437 (Art. 2351f, V.C.S.)

APPROVED:                           Yours very truly,

J. C~.Davis,,Jr.                       PRICE DANIEL
County Affairs Division              Attorney GeIWPal

J8SSe P. Luton, Jr.
Reviewing Assistant
RV8P8tt Rutchinson~
Executive Assistant                  v     Assistant

JR:wah